Opinion by
Mb. Justice Potteb,
The appellant, while engaged as a painter, fell from, or with, a ladder that slipped from its proper position, while he was using it. In the effort to save himself he reached out, while in the act of falling, and clutched at an electric light wire, which was supported from brackets at the side of the building. It is claimed that this wire was not properly insulated, and for that reason the appellant was shocked and burned, and was possibly thereby prevented from mitigating the force of his fall.
At the close of the testimony, the trial judge gave binding instructions in favor of the defendant, upon the ground that the proximate cause of the plaintiff’s injuries was his fall from the ladder; and not his grasping the wire in the line of the fall. This view was manifestly correct. It is undisputed that the defendant was in nowise responsible for the slipping of the ladder, which was the originating cause of the plaintiff’s fall. It would be speculative in the extreme, to attempt to differentiate between the extent of the injury which he did receive, and that which he would probably have received, if he had not come in contact with the electric light wire in the course of his fall. It is quite possible that the wire helped to break the fall, and thus lessen the extent of the injury. But even if the presence of the wire in the condition in which it was, made the consequences of the fall more serious, yet it did not bring about the accident, nor was it in any sense the efficient responsible cause of the injury.
It was the duty of the learned trial judge, upon the admitted facts of this ease, to determine the question of proximate cause, and he was right in refusing to submit it to the jury. ,
The judgment is affirmed.